Citation Nr: 1743033	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the St. Petersburg, Florida, Regional Office.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right hand disability.  The Veteran provides a competent account of current right hand symptomatology, in and since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although available service treatment records do not document any right hand related treatment, the Veteran has provided competent and credible testimony regarding this matter and has also supplied sufficient evidence to establish he sustained an injury to his right hand that required casting.  Id.  Based on these facts, VA is required to remand the respective claims to afford the Veteran appropriate VA examinations and to obtain relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record suggests the Veteran receives regular VA right hand treatment, but records dated since June 2012 have not been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA right hand treatment or hospitalization records, dated June 2012 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all right hand pathology present, if any, specifically diagnosing or ruling out arthritis.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded trauma that required casting of his right hand.  

(B) initially manifested during active service, or within one year of separation from service. 

The provided examination report must reflect consideration of the medical and lay evidence of record, including the Veteran's account of in-service right hand trauma and treatment, and set forth a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



